Braley, J.
It is provided by R. L. c. 173, § 112, that “ the courts may, at any time before judgment, set aside the verdict in a civil action and order a new trial for any cause for which a new trial may by law be granted; but a verdict shall not be set aside except upon a motion in writing by a party to the cause, stating the reasons relied upon for its support.” But, while the decision of the court must be confined to the reasons stated, whether a new trial shall be granted is wholly discretionary, and to the exercise of his judicial discretion by the trial judge no exception lies to this court. Peirson v. Boston Elevated Railway, 191 Mass. 223, 230. Reeve v. Dennett, 137 Mass. 315, 318. Shanahan v. Boston & Northern Street Railway, 193 Mass. 412, and cases cited.
The defendant’s motion, among other reasons, alleged that the verdict was against the evidence and the weight of the evidence, and in the memorandum the order was distinctly put upon this ground. It is the order setting the verdict aside, based upon the grounds stated in the motion, which vacates the verdict, not the reasons of decision, whether stated orally or reduced to writing *412and filed in the case. Boyd, petitioner, 199 Mass. 262. The plaintiffs, however, while recognizing this, strongly urge that the scope of the order went farther, because certain specific findings made in their favor by the jury on questions submitted to them involving important issues, are also specifically set aside. But the contention is not well founded, for, if no such reference had-been made or order entered, when the general verdict in their support fell and the whole case had been reopened for a new trial, these findings fell with it. Hawks v. Truesdell, 99 Mass. 557. Monies v. Lynn, 119 Mass. 273. Hart v. Brierley, 189 Mass. 598, 604. McCrum v. Corby, 15 Kans. 112, 117.

Exceptions overruled.